Exhibit 10.6
 
 




CONSULTING SERVICES AGREEMENT
 
This Consulting Services Agreement (the “Agreement”) is made as of this 10th day
of November 2010, by and between GREENBERG TRAURIG, LLP (“Attorney”), a limited
liability partnership with an address of 1200 Seventeenth Street, Suite 2400,
Denver, Colorado 80202, as legal counsel to the Wildcat Mining Corporation, a
Nevada corporation (“Client”) and EIS Solutions, Inc., a Colorado corporation
(“Consultant”) with an address of P.O. Box 5352, Frisco, Colorado 80443.
 
1.           Purpose.  Consultant is hereby retained to deliver public
relations, community outreach and other services (the “Services”) as may be
needed by Attorney to provide legal advice to Client in anticipation of
litigation regarding, without limitation, various federal, state or local
permitting, compliance or enforcement matters relating to the May Day Idaho Mine
Complex in La Plata County, Colorado (collectively, the “Matter”).
 
2.           Scope of Services.  The Services shall include: (i) public
relations, community outreach and other services related to the Matter; and (ii)
such other tasks as may be necessary to carry out the provisions of this
Agreement all as necessary for Attorney to obtain information to render legal
advice to Client.
 
3.           Confidentiality.  Except where disclosure is required by law or is
specifically directed by Attorney, any information regarding the Matter, the
Services or this Agreement which Consultant generates, reviews, or obtains in
the course of this engagement is for the sole use of Attorney in connection with
providing legal advice to Client and shall be considered confidential,
proprietary and privileged.  Consultant explicitly acknowledges and agrees that
any data developed and any information disclosed to or learned by Consultant in
the course of this engagement shall be treated as privileged and confidential;
maintained in confidence; and not revealed to any persons other than Consultant
or Attorney without the prior consent of Client.  Further, Consultant shall not
disclose the existence of or the contents of this Agreement and shall not
disclose the identity of Client or the nature of the Services performed under
this Agreement unless Client expressly consents to such disclosure.
 
4.           Confidential Information.  For purposes of this Agreement,
“Confidential Information” shall mean all of the following:  samples, analytical
results, copies of or original  notes, investigative notes, tasks, drawings,
photographs, data and other records, calculations, information obtained from
interviews and meetings, mental impressions, interpretations, opinions,
summaries, reports and the like, developed, generated, produced, received or
collected by Consultant, whether written, oral or otherwise, other than
information which is or hereafter becomes generally available to the public
through no fault of Consultant.  All Confidential Information shall be deemed
the work product of Attorney.
 
Consultant shall (i) stamp or otherwise mark all Confidential Information
relating to or resulting from the Services with the caption CONFIDENTIAL/SUBJECT
TO THE ATTORNEY--CLIENT PRIVILEGE AND THE ATTORNEY WORK--PRODUCT DOCTRINE; and
(ii) create and maintain a separate, restricted access file labeled CONFIDENTIAL
ATTORNEY WORK--PRODUCT PRIVILEGED INFORMATION to hold the Confidential
Information. Consultant shall not make written submissions under this Agreement,
except as may be directed in writing by Attorney.
 

 
 

--------------------------------------------------------------------------------

 



 
5.           Requests for Confidential Information.  Consultant agrees that its
obligations hereunder regarding Confidential Information apply to all formal or
informal requests or attempts to obtain Confidential Information by any
person.  Consultant further specifically agrees:
 
 
(i)
to take precautions to ensure that such Confidential Information is not stolen
or misappropriated and that no employee, officer, director, agent or
subcontractor of Consultant will disclose any Confidential Information to any
third parties or parties not subject to this Agreement, without the prior
written consent of Client;

 
 
(ii)
to notify Client and Attorney immediately upon learning of any unauthorized
possession, use or knowledge of Confidential Information, or of any requests,
subpoenas or other efforts to obtain Confidential Information by private
parties, governmental agencies or other entities; and

 
 
(iii)
to establish reasonable procedures designed to meet the obligations of this
Section 6 and to cooperate with Client and Attorney in connection therewith.

 
6.           Tangible Information.  Consultant shall securely maintain all data,
documents, or reports written or recorded in any form, or any tangible materials
relating in any way to Confidential Information.
 
7.           Client Property.  All data, copies of or original notes,
investigative notes, tests, photographs, data and other records, calculations,
summaries, reports, and the like (“Documents”) developed, generated, produced,
received or collected by Consultant in performance of this Agreement are and
shall remain the property of Client whether in its possession or otherwise,
unless Client agrees to waive such right or entitlement in writing.  All
Documents shall be delivered to Attorney upon final payment by Client to
Consultant.  Consultant may keep one copy of all documents generated under this
Agreement for its files.
 
8.           Survival.  Consultant’s duties and obligations under Sections 3
through 7 hereof shall survive the completion and/or termination of this
Agreement.
 
9.           Billing.  Consultant shall provide estimates for specific
activities in connection with the Services, shall obtain Attorney’s approval
thereof prior to performing same, and shall not exceed any such estimates
without Attorney’s prior approval.  All invoices for Services shall be in
accordance with Consultant’s quoted rates, as set forth in the Rate Sheet
attached hereto as Exhibit A.  All invoices for Services shall be forwarded to
Client with a copy forwarded to Attorney.  Client shall be responsible for
payment of all invoices, with payment made directly to the Consultant.  Client
agrees to pay all undisputed invoice amounts within 45 days of the date of
Consultant’s invoice.
 


 

 
2

--------------------------------------------------------------------------------

 

10.           Payment.  Consultant shall submit its invoices to the Client for
payment.  Attorney shall not be responsible for payment of Consultant’s invoices
except to the extent of funds received from Client for such purpose.  Attorney
shall not be liable to Consultant for any late payments or for non-payments, and
Consultant hereby releases and holds harmless Attorney from any such liability
or obligation.
 
11.           Independent Contractor.  Consultant shall perform the Services as
an independent contractor; provided, however, that for purposes of any
evidentiary privileges or immunities that might attach to client communications
or attorney work-product generated by Attorney, Consultant shall be considered
the agent of Attorney and be fully within the scope of such privileges or
immunities.
 
12.           No Waiver.  Failure in any one or more instances to enforce one or
more of the terms or conditions of this Agreement shall not be a waiver of any
other breach of this Agreement.
 
13.           Severability.  If any provision of this Agreement shall be
determined to be invalid or unenforceable, all of the remaining terms and
provisions shall remain in full force and effect.
 
14.           Termination.  Termination for Convenience.  This Agreement may be
terminated by Attorney or Consultant upon seven (7) days written notice to the
other, for any reason or no reason.  Consultant shall be paid for Services
performed prior to the termination date.
 
15.           Entire Agreement.  This Agreement contains the entire agreement
between the parties and supersedes all prior agreements or representations of
the parties to this Agreement.
 
16.           Amendment. This Agreement may be amended at any time by the
written agreement of Attorney and Consultant.
 
17.           Notice.  All notices required or contemplated under this Agreement
shall be in writing; shall be delivered by Fax, U.S. Mail or e-mail and shall be
deemed delivered on the third business day following the date of deposit in the
U.S. Mail, on the date of the verification for a fax transmission or email for
delivery to:


 
if to Attorney:
 
Christopher J. Neumann, Esq.
Greenberg Traurig, LLP
1200 Seventeenth Street, Suite 2400
Denver, Colorado 80202
Fax (303) 572-6540
E-Mail: neumannc@gtlaw.com


 
if to Consultant:
 
Tim Pollard
EIS Solutions, Inc.
P.O. Box 5352
Frisco, Colorado 80443
Fax (970) 241-3032
E-Mail: trpollard@eis-solutions.net

 

 
3

--------------------------------------------------------------------------------

 



 
if to Client:
 
Roger Tichenor
Wildcat Mining Corporation
1630 Ringling Boulevard
Sarasota, FL 34236
Fax (941) 951-0864
E-Mail: l2change@aol.com
 
 


 
18.           Binding Effect.  This agreement shall be binding on and inure to
the benefit of Attorney, Consultant, Client and their respective successors and
assigns.
 
19.           Counterparts.  This Agreement may be signed in counterparts.
 


 
















 
 
 
 

 







 
4

--------------------------------------------------------------------------------

 



GREENBERG TRAURIG, LLP
WILDCAT MINING CORPORATION
       
By:  /s/ Christopher J. Neumann
By:  /s/ Roger Tichenor
Christopher J. Neumann, Esq.
Roger Tichenor
 
Title: President



 


 
EIS SOLUTIONS, INC.
 
 
By: _/s/ Tim Pollard

 
Tim Pollard

 
Title:













 
 
 
 

 
 
 
 
 
 

 





















 
5

--------------------------------------------------------------------------------

 
